Cepeda v KRF Realty LLC (2017 NY Slip Op 01961)





Cepeda v KRF Realty LLC


2017 NY Slip Op 01961


Decided on March 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2017

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Kahn, JJ.


3275 310903/11

[*1]Nelson Cepeda, Plaintiff-Appellant,
vKRF Realty LLC, Defendant-Respondent, Bargain Team, Inc., Defendant.


Jacob Oresky & Associates, PLLC, Bronx (Laurence D. Rogers of counsel), for appellant.
Miller, Leiby & Associates, P.C., New York (Jeffrey Miller of counsel), for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered March 4, 2016, which, among other things, granted defendant KR Realty LLC's motion for summary judgment dismissing the complaint against it, and denied plaintiff's cross motion for summary judgment against KR on the issue of liability, unanimously affirmed, without costs.
KR established that it was an out-of-possession landlord which, pursuant to its lease with the tenant, codefendant Bargain Team, Inc., was not responsible for removing snow or ice from the sidewalk of the premises where plaintiff allegedly slipped and fell (see Bing v 296 Third Ave. Group, L.P., 94 AD3d 413, 413 [1st Dept 2012], lv denied 19 NY3d 815 [2012]). Snow or ice is not a significant structural or design defect for which an out-of-possession landlord may be held liable (id. at 414).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 16, 2017
CLERK